Filed 1/4/21 P. v. Ballard CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




 THE PEOPLE,                                                                                   C086079

                    Plaintiff and Respondent,                                       (Super. Ct. No. 17F7115)

           v.

 WILLIAM BRANDON BALLARD,

                    Defendant and Appellant.




         Defendant William Brandon Ballard appeals from his conviction of assault with
intent to commit rape. He contends that prejudicial error occurred at trial because (1) the
trial court did not instruct sua sponte on the purported lesser included offense of
attempted sexual battery; (2) his attorney rendered ineffective assistance by not
requesting bracketed cautionary language related to the instructions on the jury’s
consideration of defendant’s oral statements and by not requesting an instruction on
voluntary intoxication; (3) the trial court instructed the jury with CALCRIM No. 1190


                                                             1
without also including in that instruction directions on the prosecution’s burden of proof;
(4) the trial court abused its discretion by denying his motion for a mistrial based on
prosecutorial misconduct; and (5) the errors were cumulatively prejudicial.
       We affirm the judgment.

                          FACTS AND PROCEDURAL HISTORY
       Antoinette and Robert Tapia own a saloon in the Calaveras County town of Avery.
The saloon is a community bar, but customers must behave or they are asked to leave.
Customers are not allowed behind the bar. The Tapias keep a stun gun behind the bar for
security.
       Veronica C. worked as a bartender at the saloon. She usually worked alone during
her shifts. Veronica worked the closing shift alone on May 5-6, 2017.
       Defendant was a customer at the bar. He usually came in on Friday nights after
10:00 p.m. and he usually drank Coors. Almost every time defendant came to the bar, he
would tell Veronica how pretty he thought she was and would flirt with Veronica to the
point it made her uncomfortable. Veronica did not ever flirt back with him.
       May 5, 2017, was Cinco de Mayo and a busy night at the bar. Defendant, wearing
a baseball cap, came into the bar around 1:00 a.m. the morning of May 6. There were
still patrons at the bar when he arrived. At one point, Veronica asked defendant to dump
empty bottles for her, and she gave him a complimentary beer in return.
       By 1:30 a.m., defendant and Veronica were the only people in the bar which was
dimly lit. Defendant sat at the bar drinking beer while Veronica cleaned up and they
engaged in small talk. Defendant had two additional beers that evening. He paid for the
two beers with a credit card. Veronica ran his credit card at 1:51 a.m. after which
defendant signed the receipt and went to the bathroom. Veronica started to close out the
register. She faced the wall at the register, and her back was to the rest of the bar.




                                              2
        About a minute and a half after Veronica started closing the register, defendant
came behind the bar. Veronica told him she was closing and it was time for him to go
home. Defendant moved closer to her and asked if he was making her uncomfortable.
She said yes and told him to go home. He started to take her jacket off her shoulder
slowly and in an intimate manner. She shrugged him off immediately and told him to go
home.
        Defendant again asked Veronica if he was making her uncomfortable. She
responded, “[Y]es, you are making me uncomfortable.” Defendant grabbed the front of
her shirt and her bra and tried to pull them down. Veronica heard her bra rip a little but
her top stayed on. She shoved defendant in his chest. He grabbed both of her wrists
violently with his hands. She could not move. He tried to kiss her, but she turned her
head and his kiss landed on her neck. Defendant said, “This is what I’m going to have to
do to fuck you.” Veronica said something like, “this isn’t happening.”
        Defendant grabbed her by the front of her neck with an open palm and applied
pressure. She was trapped in a corner behind the bar with her back to the wall. He did
not strangle her, but she could not move. After holding Veronica like this for about 20
seconds, defendant turned her around and pushed her face-forward against the bar. He
tried to pull down her shorts, but her shorts were cinched tight around her waist and he
could not get them down.
        Veronica pushed defendant away and pulled the stun gun out from the outlet
behind the bar. Defendant walked toward her while she tried to activate the gun, but she
could not figure what to do with it. Still holding the gun, she tried pushing him back. He
grabbed her wrists and tried to jerk her around. During the struggle, she accidentally
activated the stun gun and shocked herself. She dropped the gun. Defendant laughed at
her and said, “[T]hat’s what you get.”
        Veronica picked up the gun and shocked defendant in his neck. By now, she
thought he was going to rape her. The shock had little effect on him except to make him

                                             3
madder. He grabbed her and pushed her up against the wall. He held her arms above her
head against the wall. She spit in his face. He said, “I didn’t know you were a dirty
whore” and that he liked it. She kneed him in his groin—twice. He released her arms a
bit, she pushed him back, and he fell into the bar.
         Veronica grabbed the telephone from the bar and threatened to call 911 if
defendant did not leave. She told him she never wanted to see him again. Defendant got
up and said, “[W]hat are you talking about? I didn’t touch you.” He called her a “crazy
bitch” who was out of control and said, “I didn’t do anything you didn’t want me to do.”
Veronica said she would tell the owners what happened, and he told her to “go ahead.
I’ll tell them my side of the story. We’ll see who they believe.” Veronica started dialing
the phone, but then she thought about how it was his word against hers. He was
immediately denying anything had happened, and the situation had “been flipped onto me
now.” She told him to leave and never come back. Defendant slowly left the bar, and
Veronica locked the door behind him.
         Veronica finished closing the bar, but she did not do a thorough job. She could
not focus on her tasks and she stayed at the bar for about 15 to 20 minutes. Before she
left, she looked to see if defendant was on the outside deck or near her car, but she did
not see him. Veronica had seen her “fair share” of intoxicated people, and defendant did
not appear to be drunk to her that evening. She had seen him drunk before, and he was
not at all acting like he was drunk.
         Asked why she did not call 911, Veronica stated that when the assault was
happening, she knew help would not be there for at least 15 minutes, so she had to fight.
Afterward, defendant had made her to be the villain, and once police were called to a bar,
police would be everywhere. She didn’t want “static” for the bar. She thought that since
she was not raped, “this will just go away” and she would not have to see defendant
again.



                                              4
          When Antoinette Tapia entered the bar on the morning of May 6, 2017, she found
a men’s hat at the entrance to the women’s restroom and thought that was strange. After
finding the hat, she received a phone call from Veronica and Veronica told her what
happened. At trial, Antoinette identified a credit card receipt in defendant’s name that
was timestamped at 1:51 a.m. on May 6.
          When Robert Tapia arrived that morning, the stun gun was on the floor of the bar.
One of its prongs that would plug into an electric socket for charging was broken off
inside the socket.
          Veronica arrived at the bar at around 5:00 p.m. that day to talk to the owners in
person. After she spoke with them, the owners decided to call 911 to report the assault.
Veronica spoke with the sheriff and his deputy that day.
          Criminalists examined the hat—a baseball cap—and the stun gun’s stun prongs for
DNA evidence. DNA found on both items was consistent with defendant’s DNA.
          The jury found defendant guilty of assault with intent to commit rape. (Pen. Code,
§ 220, statutory section references that follow are to the Penal Code unless stated
otherwise.) The trial court sentenced defendant to the middle term of four years in state
prison.

                                          DISCUSSION

                                                 I

                           Instructions on a Lesser Included Offense

          Defendant contends the trial court erred by not, on its own initiative, instructing on
attempted sexual battery as a lesser included offense of assault with intent to commit
rape. Defendant acknowledges that in People v. Dixon (1999) 75 Cal.App.4th 935
(Dixon), a panel of this court concluded that attempted sexual battery is not a lesser
included offense of assault with intent to commit rape. (Id. at p. 937.) Defendant,
however, asserts that Dixon was wrongly decided. He raises many of the arguments the


                                                5
Dixon court rejected in reaching its decision. We conclude the trial court did not err by
not instructing on attempted sexual battery as a lesser included offense.
       Generally, a trial court must instruct sua sponte on a lesser offense necessarily
included in the charged offense if the lesser offense is supported by the evidence.
(People v. Breverman (1998) 19 Cal.4th 142, 154.) To determine if an offense is a lesser
included offense for this purpose, courts apply one of two tests. Defendant pursues his
argument under the so-called “elements test.” “ ‘Under the elements test, if the statutory
elements of the greater offense include all of the statutory elements of the lesser offense,
the latter is necessarily included in the former.” ” (People v. Shockley (2013) 58 Cal.4th
400, 404, quoting People v. Reed (2006) 38 Cal.4th 1224, 1227-1228.)
       Section 220 declares that any person who assaults another with the intent to
commit rape is guilty of a felony, here the purported greater offense. (§ 220, subd. (a).)
“[A]n assault with intent to commit rape is merely an aggravated form of an attempted
rape, the latter differing from the former only in that an assault need not be shown.”
(People v. Rupp (1953) 41 Cal.2d 371, 382.) “ ‘The essential element of [assault with
intent to commit rape] is the intent to commit the act against the will of the complainant.
The offense is complete if at any moment during the assault the accused intends to use
whatever force may be required.’ (People v. Meichtry (1951) 37 Cal.2d 385, 388-389.)”
(People v. Davis (1995) 10 Cal.4th 463, 509.) The crime “requires an intent to and an
unlawful attempt to have sexual intercourse by force, violence or fear of bodily injury,
without consent of the victim. [Citations.] The only intent required for the crime of rape
itself is the intent to do the proscribed act. [Citations.]” (Dixon, supra, 75 Cal.App.4th at
pp. 942-943.)
       By contrast, section 243.4 sets forth the elements of sexual battery, the purported
lesser offense. Under that statute, a person commits sexual battery when he “touches an
intimate part of another person while that person is unlawfully restrained by the accused
or an accomplice, and if the touching is against the will of the person touched and is for

                                              6
the purpose of sexual arousal, sexual gratification, or sexual abuse[.]” (§ 243.4, subd.
(a).) Sexual battery does not include rape. (§ 243.4, subd. (g)(2).)
       An attempt to commit sexual battery pursuant to section 243.4, subdivision (a)
“requires (1) an intent to and (2) a direct but ineffectual act in an attempt to, touch an
intimate part of the body (contact with the victim’s skin) of a victim unlawfully restrained
(by force or fear), without the victim’s consent, for the purpose of sexual arousal, sexual
gratification, or sexual abuse. [Citations.]” (Dixon, supra, 75 Cal.App.4th at p. 942,
original italics.)
       The elements of attempted sexual battery and assault with the intent to commit
rape are not identical. Assault with the intent to commit rape requires an intent and an
attempt to commit nonconsensual sexual intercourse by force, violence, or fear of bodily
injury. Attempted sexual battery requires an intent and an attempt to touch (other than by
rape) an intimate part of the victim’s body while the victim is unlawfully restrained and
without the victim’s consent for the purpose of sexual arousal, sexual gratification, or
sexual abuse. The former crime does not require a showing of intent or purpose beyond
an intent to commit sexual intercourse.
       Dixon relied upon the differences between the two crimes to conclude that
attempted sexual battery was not a lesser included offense of assault to commit rape. In
Dixon, the trial court after a bench trial convicted the defendant of attempted sexual
battery, assault with intent to rape, and misdemeanor false imprisonment of a single
victim. (Dixon, supra, 75 Cal.App.4th at p. 940.) On appeal, the defendant claimed his
conviction of attempted sexual battery had to be reversed because the crime was a
necessarily included offense of assault with intent to rape. (Ibid.)
       This court disagreed. We concluded that “assault with intent to commit forcible
rape may be committed without necessarily committing attempted sexual battery, because
the latter requires a finding that the defendant had the purpose of ‘sexual arousal, sexual
gratification, or sexual abuse,’ where the former does not require any such finding.”

                                              7
(Dixon, supra, 75 Cal.App.4th at p. 943.) We stated that “an assault with intent to
commit rape may be committed without a finding that the defendant harbored the purpose
required by the sexual battery statute” and that “[a] finding that the defendant has the
purpose to abuse the victim is not required for the crime of assault with intent to commit
rape.” (Ibid.) We reasoned, “While the law may view nonconsensual sexual intercourse
as sexual abuse (which we shall assume in defendant’s favor), the crime of assault with
intent to commit forcible rape does not require a finding that the defendant had this
purpose.” (Ibid.)
       Defendant argues that Dixon’s analysis is flawed. He claims it is nonsensical to
assert that rape can be attempted for a purpose other than sexual abuse. Rape is “an act
of sexual intercourse,” the essential guilt of which “consists in the outrage to the person
and feelings of the victim of the rape.” (§§ 261, 263.) Defendant asserts that when one
intends to, and attempts to, commit nonconsensual sexual intercourse by force, he is by
definition and at a minimum attempting to touch an intimate part of the victim’s body for
the purpose of sexual abuse. Thus, defendant concludes, a person cannot commit an
assault with the intent to commit rape without also committing attempted sexual battery.
       Defendant misses the point. Under the elements test, the test for determining
whether a crime is a lesser included offense of a greater crime is whether the elements are
the same. “ ‘The elements test is satisfied if the statutory elements of the greater offense
include all of the statutory elements of the lesser offense, such that all legal elements of
the lesser offense are also elements of the greater. [Citation.] In other words, “ ‘[i]f a
crime cannot be committed without also necessarily committing a lesser offense, the
latter is a lesser included offense within the former.’ ” ’ ([People v.] Bailey [(2012)]
54 Cal.4th [740,] 748.)” (People v. Robinson (2016) 63 Cal.4th 200, 207, fn. omitted.)
       The elements of the crime of attempted sexual battery are not also elements of the
crime of assault with the intent to commit rape. To prove attempted sexual battery, the
prosecution must establish not only that the defendant intended to touch the victim

                                              8
unlawfully, but also why the defendant intended to touch the victim unlawfully. The
prosecution must show the defendant intended to touch the victim for sexual arousal,
sexual gratification, or sexual abuse. In contrast, when the prosecution charges a
defendant with assault to commit rape, it does not need to establish why the defendant
intended to rape the victim. It needs to establish only that the defendant intended to have
sexual intercourse.
       Defendant assumes that any sexual crime is motivated by purposes of sexual
arousal, sexual gratification, or sexual abuse, however the latter term is defined. But
whether that is true is irrelevant to showing a defendant assaulted the victim with the
intent to commit rape. The prosecution need not introduce evidence of the purpose
behind the defendant’s intent. It can thus prove assault to commit rape without also
necessarily proving attempted sexual battery.
       Defendant nonetheless contends that interpreting attempted sexual battery to be a
lesser included offense of assault to commit rape is not inconsistent with legislative
intent. For this point, defendant cites People v. Alford (1991) 235 Cal.App.3d 799
(Alford), as did the defendant in Dixon, where the court of appeal explained the
legislative intent behind section 243.4, the sexual battery statute. The Alford court stated,
“Prior to enactment of section 243.4, sexually abusive conduct could only be prosecuted
as a felony if the assailant assaulted the person with the specific intent to commit rape,
sodomy, oral copulation, or any violation of section 264.1 (rape in concert with another),
288 (lascivious acts upon a child) or 289 (penetration of genitals or anus with foreign
object). ([Former] § 220 [Stats. 1979, ch. 944, p. 3253, § 3].) Absent one of the specific
intents, the crime was either misdemeanor assault or misdemeanor battery. (§ 241 &
243.) The purpose of [section 243.4] was to provide appropriate punishment for sexually
abusive conduct which falls short of a violation of section 220 but which is nonetheless
‘physically traumatic and psychologically terrifying.’ (Sen. Republican Caucus Bill Dig.,
Assem. Bill No. 2721 (Aug. 12, 1982).) Accordingly, the statute allows for felony

                                              9
prosecution when a touching occurs while the person is unlawfully restrained and against
the person’s will and is committed for a sexual purpose.” (Alford, supra, 235 Cal.App.3d
at p. 803.)
       Relying on this quote, defendant claims the Legislature not only did not declare
that sexual battery or attempted sexual battery could not be a lesser included offense of
assault to commit rape, but that the Legislature intended to make the former a lesser
included offense of the latter. Whether the Legislature did not declare that attempted
sexual battery could not be a lesser included offense of assault to commit rape is not a
test for determining the existence of lesser included offenses. And if the Legislature had
intended attempted sexual battery to be a lesser included offense, it would not have
imposed an additional element of proof for that crime which does not apply to assault to
commit rape. The express language of the sexual battery statute defeats defendant’s
argument on legislative intent.
       Dixon remains good law. The trial court did not err when it did not instruct on
attempted sexual battery on its own initiative, as that offense is not a lesser included
offense of assault to commit rape, the offense charged against defendant.

                                              II

                             Ineffective Assistance of Counsel

       Defendant contends his trial attorney twice rendered ineffective assistance: by not
requesting bracketed cautionary language related to the instructions on the jury’s
consideration of defendant’s oral statements, and by not requesting an instruction on
voluntary intoxication.
       Defendant has not shown ineffective assistance under either theory.

       A.     Request for cautionary language

       The trial court instructed the jury with CALCRIM No. 358 regarding defendant’s
extrajudicial statements. The instruction states: “You have heard evidence that the

                                             10
defendant made oral statements. You must decide whether the defendant made any of
these statements, in whole or in part. If you decide that the defendant made such
statements, consider the statements, along with all the other evidence, in reaching your
verdict. It is up to you to decide how much importance to give to the statements.”
       CALCRIM No. 358 contains bracketed language which the trial court did not read
to the jury. The bracketed language states: “Consider with caution any statement made
by the defendant tending to show his guilt unless the statement was written or otherwise
recorded.”
       In People v. Diaz (2015) 60 Cal.4th 1176, the California Supreme Court held that
this cautionary language need be given only upon request. Although courts were
previously required to give the language on their own initiative, the Supreme Court
eliminated that requirement “because courts are now required to instruct the jury, in all
criminal cases, concerning the general principles that apply to their consideration of
witness testimony.” (Id. at p. 1190.) The bracketed language was “not ‘vital to the jury’s
ability to analyze the evidence.’ ” (Id. at p. 1192, quoting People v. Najera (2008)
43 Cal.4th 1132, 1139.)
       Defendant contends his trial counsel rendered ineffective assistance by not
requesting that the court give the bracketed language to the jury. Veronica testified that
after defendant grabbed the front of her shirt and her bra, she pushed him away on his
chest. He grabbed both of her wrists and tried to kiss her. When she turned her head so
that he ended up kissing her neck, he said, “This is what I’m going to have to do to fuck
you.” Because this statement was essential to the prosecution’s case, defendant claims it
was incumbent on his attorney to undercut Veronica’s credibility as to the statement any
way possible. He argues that not requesting the bracketed language was not reasonable
under prevailing professional norms, there is no satisfactory explanation for counsel’s
omission, and the omission was prejudicial.



                                              11
        To establish ineffective assistance, defendant must show (1) his attorney’s
performance was below an objective standard of reasonableness under prevailing
professional norms, and (2) the deficient performance prejudiced defendant, i.e., there
was a reasonable probability that defendant would have received a more favorable result
absent counsel’s deficient performance. (Strickland v. Washington (1984) 466 U.S. 668,
691-694 [80 L.Ed.2d 674]; People v. Ledesma (1987) 43 Cal.3d 171, 216-218.)
        If the record on appeal “ ‘ “sheds no light on why counsel acted or failed to act in
the manner challenged[,] . . . unless counsel was asked for an explanation and failed to
provide one, or unless there simply could be no satisfactory explanation,” the claim on
appeal must be rejected.’ (People v. Wilson (1992) 3 Cal.4th 926, 936, quoting People v.
Pope (1979) 23 Cal.3d 412, 426.) A claim of ineffective assistance in such a case is more
appropriately decided in a habeas corpus proceeding. (People v. Wilson, supra, at p. 936;
People v. Pope, supra, at p. 426.)” (People v. Mendoza Tello (1997) 15 Cal.4th 264, 266-
267.)
        Defendant has not established that counsel rendered ineffective assistance by not
requesting the court to give the bracketed language to the jury. The record does not show
why counsel did not request the court to read the bracketed language, and reasonable
explanations satisfactorily explain counsel’s tactical decision. As the Attorney General
argues, counsel may have reasonably decided that additional instructions on the
consideration of defendant’s statement could highlight the statement for the jury to
defendant’s detriment. Indeed, counsel did not discuss the statement during closing
argument. Not highlighting problematic evidence or argument is a reasonable tactic by
defense counsel. (See, e.g., People v. Huggins (2006) 38 Cal.4th 175, 252-253; People v.
Wharton (1991) 53 Cal.3d 522, 567.)
        Even if counsel’s decision not to request the court to read the bracketed language
to the jury did not meet prevailing professional norms, a point we do not accept,
defendant was not prejudiced by the omission. His uncontradicted statement would have

                                              12
still come into evidence, and the jury was fully instructed on the principles of law that
governed its consideration of witness testimony. The court instructed the jurors that
when considering witness statements, they were to “consider, among other things, how
well a witness could ‘see, hear, or otherwise perceive the things about which the witness
testified,’ how well the witness was ‘able to remember and describe what happened,’ and
whether the witness’s testimony was influenced by ‘bias or prejudice, a personal
relationship with someone involved in the case, or a personal interest in how the case is
decided.’ (CALCRIM No. 226.) These general instructions, like the cautionary
instruction, ‘aid the jury in determining whether [the defendant’s extrajudicial statement]
was in fact made.’ (People v. Bemis [(1949)] 33 Cal.2d [395,] 400.) Consequently, the
erroneous omission of the cautionary instruction has frequently been held to be harmless
error in light of such general instructions on witness credibility.” (People v. Diaz, supra,
60 Cal.4th at p. 1191.)
       The jury was thus sufficiently instructed on how it could consider defendant’s
statement, and there is no indication the jury did not follow the instructions. Because
counsel’s performance on this issue was reasonable and defendant suffered no prejudice
from it, counsel did not render ineffective assistance.

       B.     Request for instruction on voluntary intoxication

       Defendant contends his trial counsel rendered ineffective assistance by not
requesting the court to instruct the jury with CALCRIM No. 3426 on voluntary
intoxication as a defense to assault with the intent to commit rape. He claims sufficient
evidence supported giving the instruction. From when he arrived at the bar until
1:51 a.m. the morning of the attack, defendant drank three beers. Defendant also claims
statements in his probation report indicate he was likely intoxicated, but the probation
report was not evidence from which the court could determine whether to give an




                                             13
instruction. Defendant claims the instruction would have likely affected the verdict to his
benefit.
       We disagree. There was insufficient evidence on which the court could have
based the voluntary intoxication instruction. Counsel was not ineffective for not
requesting an instruction which the court would have denied.
       “An instruction on the significance of voluntary intoxication is a ‘pinpoint’
instruction that the trial court is not required to give unless requested by the defendant.”
(People v. Rundle (2008) 43 Cal.4th 76, 145, disapproved on another ground in People v.
Doolin (2009) 45 Cal.4th 390, 421, fn. 22.) That a defendant may have been drinking
before committing a crime does not establish intoxication or require the court to instruct
the jury on voluntary intoxication. (People v. Turville (1959) 51 Cal.2d 620, 633,
disapproved on another ground in People v. Morse (1964) 60 Cal.2d 631, 648-649.) A
defendant is entitled to an instruction on voluntary intoxication “only when there is
substantial evidence of the defendant’s voluntary intoxication and the intoxication
affected the defendant’s ‘actual formation of specific intent.’ ” (People v. Williams
(1997) 16 Cal.4th 635, 677, quoting People v. Horton (1995) 11 Cal.4th 1068, 1119.)
       There is no evidence in the record showing that defendant’s consumption of three
beers while at the bar affected his ability to formulate the intent to rape. The evidence
shows without contradiction that defendant intended to rape Veronica. After drinking the
beers, defendant came behind the bar, approached Veronica, and started to pull her jacket
off her shoulder in a slow manner. Veronica shrugged off defendant’s hand and told him
to go home. He didn’t. He asked if he was making her uncomfortable, and upon
Veronica saying he was, he still did not retreat. Instead, he grabbed the front of
Veronica’s shirt and bra and tried to pull them down. Veronica pushed him away, but
still he pursued. He grabbed her by the writs, tried to kiss her, and, failing that, said,
“This is what I’m going to have to do to fuck you.”



                                              14
      Veronica said “this” would not happen, but defendant’s intent was set. He
grabbed her by the neck, then turned her around and pushed her face-forward against the
bar. He tried to pull her pants down but could not. Veronica pushed him away, but
defendant grabbed her again when she could not get the stun gun to function. After
dropping it and shocking herself, she regained it and shocked defendant in the neck. Still
he pursued. He pushed her against a wall and held her arms above her head against the
wall. He released her only after she twice kneed him in his groin.
      Veronica grabbed the phone and threatened to call the police. Defendant taunted
her and blamed her for the incident. Veronica said she would tell the owners, but
defendant encouraged her to tell them and he would, too. When Veronica told defendant
to leave and never come back, defendant complied.
      Nothing in these facts indicates defendant’s drinking of three beers affected his
ability to form the intent to rape Veronica. On this evidence, any request by defense
counsel for an instruction on voluntary intoxication would have been denied. Counsel’s
decision not to request the instruction thus was not unreasonable under prevailing
professional norms, and defendant suffered no prejudice from it.

                                            III

                                   CALCRIM No. 1190

      Defendant contends the trial court erred by instructing the jury with CALCRIM
No. 1190 without also including in that instruction statements on the prosecution’s
burden of proof. Defendant’s argument borders on the frivolous.
      The trial court instructed the jury with CALCRIM Nos. 301 and 1190. No. 301
states: “The testimony of only one witness can prove any fact. Before you conclude that
the testimony of one witness proves a fact, you should carefully review all the evidence.”
No. 1190 states: “Conviction of a sexual assault crime may be based on the testimony of
a complaining witness alone.”


                                            15
       Defendant asserts it was error for the court not to include with No. 1190 “the
constitutionally required condition that if the jury does base its conviction on the
testimony of the complaining witness alone, that testimony must be sufficient for
conviction [i.e., prove each of the elements] and the jury must believe that testimony
beyond a reasonable doubt.” He argues the court’s “omission in the instructions was that
the jury might have convicted based solely on the complaining witness’s testimony, even
though it did not believe that [witness’s] testimony beyond a reasonable doubt.”
       Defendant ignores that the trial court fully instructed the jury on the reasonable
doubt standard and the prosecution’s burden of proof. In addition to giving CALCRIM
Nos. 301 and 1190, the court gave the jury CALCRIM No. 220, which explained the
reasonable doubt standard and the prosecution’s burden of proof. The instruction states
in relevant part: “A defendant in a criminal case is presumed to be innocent. This
presumption requires that the People prove a defendant guilty beyond a reasonable doubt.
Whenever I tell you the People must prove something, I mean they must prove it beyond
a reasonable doubt unless I specifically tell you otherwise.
       “Proof beyond a reasonable doubt is proof that leaves you with an abiding
conviction that the charge is true. The evidence need not eliminate all possible doubt
because everything in life is open to some possible or imaginary doubt.
       “In deciding whether the People have proved their case beyond a reasonable
doubt, you must impartially compare and consider all the evidence that was received
throughout the entire trial. Unless the evidence proves the defendant guilty beyond a
reasonable doubt, he is entitled to an acquittal and you must find him not guilty.” (Italics
added.)
       In addition to giving the jury CALCRIM No. 220, the court, as part of giving
CALCRIM Nos. 223 and 224, told the jury the prosecution had to prove each element of
the offense beyond a reasonable doubt. No. 223 states in part: “You [the jury] must
decide whether a fact in issue has been proved based on all the evidence.” And No. 224

                                             16
states that before the jury could rely on circumstantial evidence to prove a fact, “you must
be convinced that the People have proved each fact essential to that conclusion beyond a
reasonable doubt.” (Italics added.)
       The court gave the instructions defendant claims it omitted. Taken together, the
instructions informed the jury that if the evidence consisted of the testimony of only one
witness, it had to acquit defendant unless that witness’s testimony proved each element of
the charged offenses and that defendant was guilty beyond a reasonable doubt. Surely
defense counsel knows “ ‘ “that a single instruction to a jury may not be judged in
artificial isolation, but must be viewed in the context of the overall charge.” ’ [Citation.]”
(People v. Haskett (1990) 52 Cal.3d 210, 235.)
       It is difficult to believe why defendant asserts, as he does here, that the jury was
not informed of the standard of proof in this case simply because No. 1190 omitted those
points. There is no reasonable likelihood that defendant’s jury, understanding all the
instructions it received, believed it could convict defendant without finding the
prosecution proved each element of the charged offenses beyond a reasonable doubt,
including if the victim’s testimony was the only evidence presented to it. The trial court
did not err in giving No. 1190 in this matter.

                                             IV

                           Mistrial for Prosecutorial Misconduct

       Defendant contends the trial court abused its discretion when it denied his request
for a mistrial due to prosecutorial misconduct. During her rebuttal argument, the
prosecutor referred to comments a prospective juror had made during voir dire to support
her assertion that no one could know why a sexual assault victim might not call police
after an attack. We conclude the trial court did not abuse its discretion.




                                             17
       A.      Background

       During voir dire, Mr. L., a prospective juror, revealed that his former wife and his
current fiancé were victims of rape. Neither reported the attacks to the police. The
juror’s former wife kept the incident a secret until disclosing it years later in counseling.
Asked if he knew why she did not report it, Mr. L. thought it was because drinking was
involved and the perpetrator, whom both he and his wife knew, walked her to her car and
took advantage of her where she had parked in a secluded area.
       Mr. L.’s fiancé was raped while a teenager by a family relative or friend. She
reported the attack to her mother but not to police. Her mother said, “we’ll handle this”
and to let it go.
       The prosecutor asked the venire about their expectations of how a sexual assault
victim would behave. As part of the questioning, the prosecutor asked, “[I]s there anyone
here who believes that sexual assault victims immediately call 911? No? I think we
know from Mr. L[.] that that’s not the case.”
       During their opening statements, the prosecutor and defense counsel mentioned
that Veronica did not call 911 after the attack. The prosecutor said Veronica did not call
911 because she was at that moment thinking she was okay and was not hurt. She told
the bar owners the next day and they reported the crime. Defense counsel told the jury
they would not hear about a 911 call from Veronica. The 911 call was not made until
6:00 p.m. the next day and was made by the bar owner.
       During closing argument, defense counsel argued that, among other factors,
Veronica’s not contacting the police after the attack called her credibility into question.
Counsel argued that after the assault, Veronica finished closing the bar and plugged the
stun gun back in. She did not call the owners, and she did not call the police. Instead,
she went outside past 2:00 a.m. and walked to her car not knowing where defendant was




                                              18
at that point. Counsel stated, “It’s a woman that’s almost been raped according to her.
Think about that.”
       On rebuttal, the prosecutor mentioned Mr. L.’s testimony on voir dire to rebut
defense counsel’s argument. The prosecutor stated, “Now we all know there is no way to
behave as a sexual assault victim. You’re going to behave the way you behave. The way
you react is the way you react. And no one can judge another person on that until you
have had that situation happen to you. We know very well, you know, from a fellow
perspective juror, women don’t call 911 all the time. They just don’t.” Defense counsel
did not object to the statement at the time.
       Once the jury left to deliberate, defense counsel moved for a mistrial with
prejudice. Counsel pointed to two instances where he believed the prosecutor committed
misconduct in her argument. The prosecutor had stated that she herself had not been a
victim of sexual assault and thus could not know what an honest reaction would be to the
crime. Second, and most egregious, the prosecutor had referenced Mr. L.’s voir dire
testimony as evidence that how someone behaves after being sexually assaulted is
unknown.
       The prosecutor claimed her argument was not improper. She used her personal
experience to help the jurors understand that there was no expectation of how a sexual
assault victim would act until one has been a victim. She referred to Mr. L.’s testimony
to address the common stereotype, raised by defense counsel in closing argument, that
Veronica was not a sexual assault victim because she did not call 911.
       While the court was considering the motion for mistrial, the jury reached a verdict.
The court brought the jury back in and reread to them CALCRIM No. 104. As part of
reading the instruction, the court stated, “You must decide what the facts are in this case.
You must use only the evidence that is presented in the courtroom. Evidence is the
sworn testimony of witnesses, the exhibits admitted into evidence, and anything else I tell
you to consider as evidence. [¶] . . . [¶] Nothing that the attorneys say is evidence. In

                                               19
their opening statements and closing arguments, the attorneys will discuss the case, but
their remarks are not evidence.” After reading the instruction, the court told the jury to
return to deliberating. If the reread instruction changed their minds, they were to keep
deliberating. If it did not, they were to inform the bailiff.
       After the jury left, defense counsel argued that rereading the instruction would not
cure the misconduct and that mistrial should be granted. The court denied the motion for
mistrial. At that moment, the bailiff returned and announced that the jury was satisfied
with its verdict.

       B.      Analysis

       “[W]e review a ruling on a motion for mistrial for an abuse of discretion, and such
a motion should be granted only when a party’s chances of receiving a fair trial have been
irreparably damaged. In turn, ‘ “[t]he applicable federal and state standards regarding
prosecutorial misconduct are well established. ‘ “A prosecutor’s . . . intemperate
behavior violates the federal Constitution when it comprises a pattern of conduct ‘so
egregious that it infects the trial with such unfairness as to make the conviction a denial
of due process.’ ” ’ [Citation.] Conduct by a prosecutor that does not render a criminal
trial fundamentally unfair is prosecutorial misconduct under state law only if it involves
‘ “ ‘the use of deceptive or reprehensible methods to attempt to persuade either the court
or the jury.’ ” ’ [Citation.] As a general rule a defendant may not complain on appeal of
prosecutorial misconduct unless in a timely fashion—and on the same ground—the
defendant [requested] an assignment of misconduct and [also] requested that the jury be
admonished to disregard the impropriety. [Citation.] Additionally, when the claim
focuses upon comments made by the prosecutor before the jury, the question is whether
there is a reasonable likelihood that the jury construed or applied any of the complained-
of remarks in an objectionable fashion.” ’ (People v. Ochoa [(1998)] 19 Cal.4th 353,
427.)” (People v. Ayala (2000) 23 Cal.4th 225, 283-284.)


                                              20
       Initially, we note that defendant did not object to the prosecutor’s statement during
her rebuttal. However, the Attorney General is not asserting forfeiture because defendant
raised the issue immediately after argument ended.
       We conclude the trial court did not abuse its discretion when it denied defendant’s
motion for mistrial based on prosecutorial misconduct. Defendant’s chance of a fair trial
was not irreparably damaged by the prosecutor’s improper remarks. Her comments were
not a pattern of conduct but were two short comments out of her entire argument. They
did not cause prejudicial harm because defendant did not rely solely on Veronica’s not
calling 911 to impeach her credibility. Defendant also relied on Veronica’s other actions
immediately after the attack. After defendant left, Veronica closed the bar, plugged in
the stun gun, did not call the owners, and walked outside to her car after 2:00 a.m. not
knowing where the defendant was. Defendant argued that these actions, along with not
calling 911, showed that Veronica did not act like someone who had just been sexually
assaulted. The prosecutor’s reference to Mr. L.’s testimony did not affect the other
grounds defense counsel raised for not believing Veronica.
       Moreover, the issue of Veronica’s credibility based on her actions after the attack
was squarely before the jury. Veronica testified that she started dialing 911 when she
threatened to call the police, but then she thought it would be her word against his.
Defendant had already denied doing anything improper, and he placed any blame on her.
So, she told him to get out and never come back. Veronica admitted she did not call 911,
and the jury could determine whether that fact attested to her credibility.
       If there was a reasonable likelihood that the jury would use the prosecutor’s
remark to consider Mr. L.’s voir dire testimony as evidence, the court eliminated that risk
by rereading CALCRIM No. 104 to the jury. The instruction told the jurors they had to
decide the case solely on the evidence presented at trial by witnesses and admitted
exhibits, and they were not to consider anything the attorneys said in their arguments as
evidence. Thus, the jury knew and understood it could not consider Mr. L.’s remarks.

                                             21
“Ordinarily, a curative instruction to disregard improper testimony is sufficient to protect
a defendant from the injury of such testimony, and, ordinarily, we presume a jury is
capable of following such an instruction.” (People v. Navarrete (2010) 181 Cal.App.4th
828, 834.) With no evidence to the contrary, we assume the jury complied with
CALCRIM No. 104. The court, therefore, did not abuse its discretion in denying the
motion for mistrial.

                                             V

                                     Cumulative Error

Defendant contends that the individual trial errors, though perhaps not prejudicial by
themselves, create prejudice due to their cumulative effect. Because we have in effect
determined that the only error, the prosecutor’s improper argument, was harmless, there
can be no cumulative error.

                                       DISPOSITION
       The judgment is affirmed.




                                                  HULL, Acting P. J.



       We concur:




       ROBIE, J.




       MAURO, J.


                                             22